November 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                      IN THE MATTER OF D.L.W., a Juvenile

NO. 14-12-00778-CV
NO. 14-12-00779-CV

                        ________________________________

        Today the Court heard its own motion to dismiss the appeals from the orders
signed by the court below on August 20, 2012. Having considered the motion and found
it meritorious, we order the appeals DISMISSED.

       We further order that all costs incurred by reason of these appeals be paid by
appellant, D.L.W.
      We further order this decision certified below for observance.